                Case 2:19-cv-01836-RAJ Document 8 Filed 02/26/20 Page 1 of 3



 1                                                   HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7

 8   SUNNY DESIGN AND BUSINESS                  No. C19-1836 RAJ
     CONSULTING, LLC; and CHIH WEI HO,
 9   A/K/A SUNNY HER,                           PLAINTIFFS SUNNY DESIGN AND
                                                BUSINESS CONSULTING, LLC’S &
10                       Plaintiffs,            CHIH WEI HO, A/K/A SUNNY HER’S
                                                STATUS REPORT ON RELATED
11        vs.                                   ACTION

12   EMPIRICAL REGENT, LLC, d/b/a
     BRIGHTWELL AQUATICS,
13
                         Defendant.
14

15

16

17

18

19

20

21

22

23

24
     STATUS REPORT - 1                                    KAO LLP
25   No. C19-1836 RAJ                                     201 Mission Street, Suite 1930
                                                          San Francisco, CA 94105
                                                          Phone: 415. 539. 0996
                                                          Fax: 866.267.0243
                Case 2:19-cv-01836-RAJ Document 8 Filed 02/26/20 Page 2 of 3



 1           On February 25, 2020, in the action entitled Empirical Regent, LLC d/b/a Brightwell

 2   Aquatics v. Sunny Design and Business Consulting, LLC et al., Case No. 1:19-cv-03253-MHC,

 3   pending in the United States District Court for the Northern District of Georgia, Atlanta Division

 4   (the “Related Action”), Hon. Mark Cohen granted Sunny Design and Business Consulting,

 5   LLC’s and Chih Wei Ho a/k/a Sunny Her’s (collectively “Brightwater”) Motion to Dismiss For

 6   Lack Of Personal Jurisdiction Or, In the Alternative, Motion To Transfer Venue. See

 7   Declaration of Andrew G. Hamill (“Hamill Decl.”) Exh. A. Judge Cohen ordered that the

 8   Related Action be transferred to the Western District of Washington. Id. The Related Action has

 9   been assigned case number 2:20-cv-00303-RAJ and assigned to this Court. Hamill Decl. Exh. B.

10           In the Related Action, Empirical Regent, LLC d/b/a Brightwell Aquatics (“Empirical”),

11   the declaratory judgment defendant in this action, filed suit against BrightWater for, inter alia,

12   trademark infringement. See Dkt. No. 6. BrightWater previously identified the Related Action

13   in its Notice of Pendency of Other Action in Another Jurisdiction or Forum, filed November 13,

14   2019. Dkt. No. 2. The causes of action in this Action and in the Related Action are mirror

15   images of each other and the parties and issues completely overlap.

16           Due to the commonality of issues and parties, in the interests of judicial economy and

17   efficiency, BrightWater requests that this action be consolidated with the Related Action once

18   the transfer is finalized.

19

20

21

22

23

24
      STATUS REPORT - 2                                                 KAO LLP
25    No. C19-1836 RAJ                                                  201 Mission Street, Suite 1930
                                                                        San Francisco, CA 94105
                                                                        Phone: 415. 539. 0996
                                                                        Fax: 866.267.0243
              Case 2:19-cv-01836-RAJ Document 8 Filed 02/26/20 Page 3 of 3



 1   Dated: February 26, 2020                 ATKINS INTELLECTUAL PROPERTY,
                                              PLLC
 2
                                              By /s/ Michael G. Atkins
 3                                            Michael G. Atkins, WSBA# 26026
                                              Atkins Intellectual Property, PLLC
 4                                            113 Cherry Street #18483
                                              Seattle, WA 98104-2205
 5                                            Tel. (206)628-0983
                                              mike@atkinsip.com
 6
                                              KAO LLP
 7
                                               /s/ Chris Kao
 8                                            Chris Kao
                                              Andrew G. Hamill
 9                                            Pro Hac Vice Applications Forthcoming
                                              201 Mission Street, Suite 1930
10                                            San Francisco, California 94105
                                              Tel. (415) 539-0996
11                                            Fax (866) 267-0243

12

13

14

15

16

17

18

19

20

21

22

23

24
      STATUS REPORT - 3                                  KAO LLP
25    No. C19-1836 RAJ                                   201 Mission Street, Suite 1930
                                                         San Francisco, CA 94105
                                                         Phone: 415. 539. 0996
                                                         Fax: 866.267.0243
